UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6265 Nuveen Pennsylvania Investment Quality Municipal Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:4/30 Date of reporting period:1/31/11 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Pennsylvania Investment Quality Municipal Fund (NQP) January 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Staples – 0.4% (0.3% of Total Investments) $ 1,000 Pennsylvania Economic Development Financing Authority, Solid Waste Disposal Revenue Bonds, No Opt. Call AA– $ 959,640 Procter & Gamble Paper Project, Series 2001, 5.375%, 3/01/31 (Alternative Minimum Tax) Education and Civic Organizations – 28.5% (18.3% of Total Investments) Allegheny County Higher Education Building Authority, Pennsylvania, College Revenue Bonds, 3/11 at 100.00 BBB Chatham College, Series 1998A, 5.250%, 9/01/18 Allegheny County Higher Education Building Authority, Pennsylvania, College Revenue Refunding No Opt. Call Baa3 Bonds, Robert Morris College, Series 1998A, 6.000%, 5/01/28 Allegheny County Higher Education Building Authority, Pennsylvania, Revenue Bonds, Carnegie 3/12 at 100.00 AA– Mellon University, Series 2002, 5.125%, 3/01/32 Allegheny County Higher Education Building Authority, Pennsylvania, Revenue Bonds, Robert 2/16 at 100.00 Baa3 Morris University, Series 2006A, 4.750%, 2/15/26 Chester County Industrial Development Authority, Pennsylvania, Educational Facilities Revenue 1/12 at 100.00 A Bonds, Westtown School, Series 2002, 5.000%, 1/01/26 – AMBAC Insured Delaware County Authority, Pennsylvania, Revenue Bonds, Villanova University, Series 2006: 5.000%, 8/01/23 – AMBAC Insured 8/16 at 100.00 A1 5.000%, 8/01/24 – AMBAC Insured 8/16 at 100.00 A1 Erie Higher Education Building Authority, Pennsylvania, College Revenue Bonds, Gannon University, Series 2007-GG3: 5.000%, 5/01/32 – RAAI Insured 5/17 at 100.00 N/R 5.000%, 5/01/35 – RAAI Insured 5/17 at 100.00 N/R Indiana County Industrial Development Authority, Pennsylvania, Revenue Bonds, Student Cooperative Association Inc./Indiana University of Pennsylvania – Student Union Project, Series 1999B: 0.000%, 11/01/15 – AMBAC Insured No Opt. Call N/R 0.000%, 11/01/16 – AMBAC Insured No Opt. Call N/R 0.000%, 11/01/17 – AMBAC Insured No Opt. Call N/R 0.000%, 11/01/18 – AMBAC Insured No Opt. Call N/R 0.000%, 11/01/19 – AMBAC Insured No Opt. Call N/R Montgomery County Higher Education and Health Authority, Pennsylvania, Revenue Bonds, Arcadia 4/16 at 100.00 BBB+ University, Series 2006, 4.500%, 4/01/30 – RAAI Insured Montgomery County Higher Education and Health Authority, Pennsylvania, Revenue Bonds, Arcadia 4/20 at 100.00 BBB+ University, Series 2010, 5.625%, 4/01/40 New Wilmington, Pennsylvania, Revenue, Westminster College, Series 2007G, 5.125%, 5/01/33 – 5/17 at 100.00 N/R RAAI Insured Pennsylvania Higher Education Assistance Agency, Capital Acquisition Revenue Refunding Bonds, 11/11 at 100.00 Baa1 Series 2001, 5.000%, 12/15/30 – NPFG Insured Pennsylvania Higher Educational Facilities Authority, General Revenue Bonds, State System of 6/12 at 100.00 Aa2 Higher Education, Series 2002W, 5.000%, 6/15/19 – AMBAC Insured Pennsylvania Higher Educational Facilities Authority, General Revenue Bonds, State System of 6/18 at 100.00 Aa2 Higher Education, Series 2008AH, 5.000%, 6/15/33 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Allegheny College, Series 5/16 at 100.00 A– 2006, 4.750%, 5/01/31 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Drexel University, Series 11/17 at 100.00 A+ 2007A, 5.000%, 5/01/37 – NPFG Insured Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Moravian College, Series 7/11 at 100.00 N/R 2001, 5.375%, 7/01/31 – RAAI Insured Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Temple University, First 4/16 at 100.00 Aa3 Series of 2006, 5.000%, 4/01/21 – NPFG Insured Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Thomas Jefferson 1/13 at 100.00 A1 University, Series 2002, 5.000%, 1/01/20 Pennsylvania HIgher Educational Facilities Authority, Revenue Bonds, Thomas Jefferson 3/20 at 100.00 AA– University, Series 2010, 5.000%, 3/01/40 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, University of 7/15 at 100.00 AA+ Pennsylvania, Series 2005C, 5.000%, 7/15/38 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Ursinus College, Series 7/13 at 100.00 A– 2003, 5.375%, 1/01/20 – RAAI Insured Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, York College Project, 11/15 at 100.00 A Series 2005EE1, 5.250%, 11/01/27 – SYNCORA GTY Insured Pennsylvania State University, General Revenue Bonds, Series 2005, 5.000%, 9/01/29 (UB) 9/15 at 100.00 Aa1 Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, MaST Charter 8/20 at 100.00 BBB+ School Project, Series 2010, 6.000%, 8/01/35 Union County, Higher Education Facilities Financing Authority, Pennsylvania, Revenue Bonds, 4/13 at 100.00 Aa2 Bucknell University, Series 2002A, 5.250%, 4/01/18 Wilkes-Barre Finance Authority, Pennsylvania, Revenue Bonds, University of Scranton, Series 11/20 at 100.00 A 2010, 5.000%, 11/01/40 Total Education and Civic Organizations Health Care – 14.6% (9.3% of Total Investments) Allegheny County Hospital Development Authority, Pennsylvania, Revenue Bonds, Ohio Valley General Hospital, Series 2005A: 5.000%, 4/01/25 4/15 at 100.00 Ba2 5.125%, 4/01/35 4/15 at 100.00 Ba2 Erie County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Saint Vincent Health 7/20 at 100.00 Baa2 Center Project, Series 2010A, 7.000%, 7/01/27 Erie County Hospital Authority, Pennsylvania, Revenue Bonds, Hamot Health Foundation, Series 11/17 at 100.00 A+ 2007, 5.000%, 11/01/37 – CIFG Insured Franklin County Industrial Development Authority, Pennsylvania, Revenue Bonds, Chambersburg No Opt. Call A2 Hospital Project, Series 2010, 5.375%, 7/01/42 Lancaster County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, The Lancaster 3/17 at 100.00 AA– General Hospital Project, Series 2007A, 5.000%, 3/15/26 Lebanon County Health Facilities Authority, Pennsylvania, Revenue Bonds, Good Samaritan Hospital Project, Series 2002: 5.800%, 11/15/22 11/12 at 101.00 BB+ 5.900%, 11/15/28 11/12 at 101.00 BB+ Lehigh County General Purpose Authority, Pennsylvania, Hospital Revenue Bonds, Lehigh Valley 7/18 at 100.00 AA+ Health Network, Series 2008A, 5.000%, 7/01/33 – AGM Insured Lehigh County General Purpose Authority, Pennsylvania, Revenue Bonds, Good Shepherd Group, 11/14 at 100.00 A Series 2004A, 5.500%, 11/01/24 Lehigh County General Purpose Authority, Pennsylvania, Revenue Bonds, Good Shepherd Group, 11/17 at 100.00 AA+ Series 2007, 5.000%, 11/01/30 – AGC Insured Lycoming County Athority, Pennsylvania, Health System Revenue Bonds, Susquehanna Health System Project, Series 2009: 5.500%, 7/01/28 7/19 at 100.00 BBB+ 5.750%, 7/01/39 7/19 at 100.00 BBB+ Monroe County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Pocono Medical Center, 1/17 at 100.00 A– Series 2007, 5.125%, 1/01/37 Montgomery County Higher Education and Health Authority, Pennsylvania, Hospital Revenue Bonds, 6/12 at 101.00 A Abington Memorial Hospital, Series 2002A, 5.000%, 6/01/22 Montgomery County Industrial Development Authority, Pennsylvania, FHA Insured Mortgage Revenue 8/20 at 100.00 AA Bonds, New Regional Medical Center Project, Series 2010, 5.375%, 8/01/38 Northampton County General Purpose Authority, Pennsylvania, Hospital Revenue Bonds, Saint 8/18 at 100.00 A3 Lukes Hospital Project, Series 2008A, 5.500%, 8/15/35 Pennsylvania Economic Development Financing Authority, Health System Revenue Bonds , Albert No Opt. Call Baa1 Einstein Healthcare, Series 2009A, 6.250%, 10/15/23 Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Health System 5/20 at 100.00 AA Revenue Bonds, Jefferson Health System, Series 2010B, 5.000%, 5/15/40 South Fork Municipal Authority, Pennsylvania, Hospital Revenue Bonds, Conemaugh Valley 7/20 at 100.00 Baa1 Memorial Hospital,, 5.500%, 7/01/29 Southcentral Pennsylvania General Authority, Revenue Bonds, Hanover Hospital Inc., Series 2005: 5.000%, 12/01/27 – RAAI Insured 12/15 at 100.00 BBB– 5.000%, 12/01/29 – RAAI Insured 12/15 at 100.00 BBB– West Shore Area Hospital Authority, Cumberland County, Pennsylvania, Hospital Revenue Bonds, Holy Spirit Hospital of the Sisters of Christian Charity Project, Series 2001: 6.250%, 1/01/32 1/12 at 100.00 BBB+ 6.500%, 1/01/36 (WI/DD, Settling 2/15/11) 1/21 at 100.00 BBB+ Total Health Care Housing/Multifamily – 3.5% (2.2% of Total Investments) Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Edinboro University No Opt. Call BBB– Foundation Student Housing Project, Series 2010, 6.000%, 7/01/43 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Slippery Rock University 7/17 at 100.00 BBB+ Foundation Inc., Series 2007A, 5.000%, 7/01/39 – SYNCORA GTY Insured Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Slippery Rock University 7/15 at 100.00 BBB+ Foundation Inc., Student Housing Project, Series 2005A, 5.000%, 7/01/37 – SYNCORA GTY Insured Philadelphia Authority for Industrial Development, Pennsylvania, Multifamily Housing Revenue 5/15 at 102.00 Baa3 Bonds, Presbyterian Homes Germantown – Morrisville Project, Series 2005A, 5.625%, 7/01/35 Total Housing/Multifamily Housing/Single Family – 8.6% (5.5% of Total Investments) Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 1995A, 10/15 at 100.00 AA+ 4.900%, 10/01/37 (Alternative Minimum Tax) Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2006-93A, 4/15 at 100.00 AA+ 4.950%, 10/01/26 (Alternative Minimum Tax) Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2006-94A, 10/15 at 100.00 AA+ 5.150%, 10/01/37 (Alternative Minimum Tax) Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2007-97A, 10/16 at 100.00 AA+ 4.600%, 10/01/27 (Alternative Minimum Tax) Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2007-98A, 10/16 at 100.00 AA+ 4.850%, 10/01/31 (Alternative Minimum Tax) Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2006-94A, 10/15 at 100.00 AA+ 5.150%, 10/01/37 (Alternative Minimum Tax) (UB) Pittsburgh Urban Redevelopment Authority, Pennsylvania, Mortgage Revenue Bonds, Series 1997A, 4/11 at 100.00 AAA 6.250%, 10/01/28 (Alternative Minimum Tax) Pittsburgh Urban Redevelopment Authority, Pennsylvania, Mortgage Revenue Bonds, Series 2001B, 10/11 at 100.00 AAA 5.450%, 10/01/32 (Alternative Minimum Tax) Total Housing/Single Family Industrials – 4.7% (3.0% of Total Investments) Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue Bonds, Amtrak 5/11 at 101.00 A1 Project, Series 2001A, 6.375%, 11/01/41 (Alternative Minimum Tax) Pennsylvania Industrial Development Authority, Economic Development Revenue Bonds, Series No Opt. Call A1 2002, 5.500%, 7/01/12 – AMBAC Insured Total Industrials Long-Term Care – 3.6% (2.3% of Total Investments) Cumberland County Municipal Authority Revenue Bonds, Pennsylvania, Diakon Lutheran Social 1/19 at 100.00 N/R Ministries Project, Series 2009, 6.375%, 1/01/39 Cumberland County Municipal Authority, Pennsylvania, Revenue Bonds, Diakon Lutheran Social 1/17 at 100.00 N/R Ministries, Series 2007, 5.000%, 1/01/36 Cumberland County Municipal Authority, Pennsylvania, Revenue Bonds, Presbyterian Homes Inc., 12/12 at 100.00 BBB+ Series 2003A, 5.000%, 12/01/26 – RAAI Insured Delaware County Authority, Revenue Bonds, Elwyn, Inc. Project, Series 2010, 5.000%, 6/01/21 6/17 at 100.00 BBB Lancaster County Hospital Authority, Pennsylvania, Health Center Revenue Bonds, Masonic Homes Project, Series 2006: 5.000%, 11/01/26 11/16 at 100.00 A 5.000%, 11/01/36 11/16 at 100.00 A Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, Philadelphia 7/11 at 101.00 Baa1 Corporation for the Aging Project, Series 2001B, 5.250%, 7/01/26 – AMBAC Insured Total Long-Term Care Materials – 1.2% (0.8% of Total Investments) Bradford County Industrial Development Authority, Pennsylvania, Solid Waste Disposal Revenue 12/15 at 100.00 BBB Bonds, International Paper Company, Series 2005B, 5.200%, 12/01/19 (Alternative Minimum Tax) Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue Bonds, 5/11 at 100.00 N/R National Gypsum Company, Series 1997B, 6.125%, 11/01/27 (Alternative Minimum Tax) Total Materials Tax Obligation/General – 25.9% (16.7% of Total Investments) Allegheny County, Pennsylvania, General Obligation Bonds, Series 2000C-53, 5.250%, 11/01/20 – 5/11 at 100.00 A+ FGIC Insured Bethel Park School District, Allegheny County, Pennsylvania, General Obligation Bonds, Series 8/19 at 100.00 Aa2 2009, 5.000%, 8/01/29 Delaware Valley Regional Finance Authority, Pennsylvania, Local Government Revenue Bonds, No Opt. Call AA– Series 2002, 5.750%, 7/01/17 (UB) Erie City School District, Erie County, Pennsylvania, General Obligation Bonds, Series 2000, No Opt. Call N/R 0.000%, 9/01/30 – AMBAC Insured Pennsylvania Public School Building Authority, Lease Revenue Bonds, School District of 12/16 at 100.00 AA+ Philadelphia, 5.000%, 6/01/33 – AGM Insured (UB) Pennsylvania State, General Obligation Bonds, Series 2007, Residuals 1986, 13.406%, No Opt. Call AA+ 3/01/15 (IF) Philadelphia School District, Pennsylvania, General Obligation Bonds, Series 2007A, 5.000%, No Opt. Call Aa2 6/01/34 – FGIC Insured Pine-Richland School District, Pennsylvania, General Obligation Bonds, School Improvement 7/15 at 100.00 AA+ Series 2005, 5.000%, 7/15/35 – AGM Insured Pittsburgh School District, Allegheny County, Pennsylvania, General Obligation Refunding No Opt. Call AA+ Bonds, Series 2002A, 5.500%, 9/01/15 – AGM Insured Schuylkill Valley School District, Berks County, Pennsylvania, General Obligation Bonds, 4/16 at 100.00 Aa3 Series 2006A, 5.000%, 4/01/22 – FGIC Insured Scranton Parking Authority, Pennsylvania, Guaranteed Parking Revenue Bonds, Series 2004, 9/13 at 100.00 BBB 5.000%, 9/15/33 – FGIC Insured State Public School Building Authority, Pennsylvania, School Revenue Bonds, Conneaut School 11/13 at 100.00 A District, Series 2003, 5.250%, 11/01/21 – FGIC Insured State Public School Building Authority, Pennsylvania, Lease Revenue Bonds, Philadelphia No Opt. Call AAA School District, Series 2003, 5.500%, 6/01/28 – AGM Insured (UB) Stroudsburg Area School District, Monroe County, Pennsylvania, General Obligation Bonds, 4/12 at 100.00 AA+ Series 2001A, 5.000%, 4/01/18 – AGM Insured Total Tax Obligation/General Tax Obligation/Limited – 4.4% (2.8% of Total Investments) Pennsylvania Turnpike Commission, Oil Franchise Tax Senior Lien Revenue Bonds, Series 2003A, 12/18 at 100.00 AA 5.000%, 12/01/32 – NPFG Insured Philadelphia Municipal Authority, Pennsylvania, Lease Revenue Bonds, Series 2003B, 5.250%, 11/13 at 100.00 AA+ 11/15/17 – AGM Insured Puerto Rico Infrastructure Financing Authority, Special Tax Revenue Bonds, Series 2005A, No Opt. Call A3 0.000%, 7/01/32 – FGIC Insured Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/19 at 100.00 A+ 2009A, 6.500%, 8/01/44 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2/20 at 100.00 A+ 2010A, 5.500%, 8/01/42 Total Tax Obligation/Limited Transportation – 15.4% (9.9% of Total Investments) Delaware River Joint Toll Bridge Commission, New Jersey and Pennsylvania, Revenue Bonds, 7/13 at 100.00 A2 Series 2003, 5.250%, 7/01/17 Delaware River Port Authority, New Jersey and Pennsylvania, Revenue Bonds, Series 2010E, 1/20 at 100.00 A– 5.000%, 1/01/40 Lehigh-Northampton Airport Authority, Pennsylvania, Airport Revenue Bonds, Lehigh Valley 5/11 at 100.00 Baa1 Airport System, Series 2000A, 6.000%, 5/15/30 – NPFG Insured (Alternative Minimum Tax) Pennsylvania Economic Development Financing Authority, Revenue Bonds, Amtrak 30th Street 6/12 at 102.00 BBB+ Station Parking Garage, Series 2002, 5.800%, 6/01/23 – ACA Insured (Alternative Minimum Tax) Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Subordinate Special Revenue No Opt. Call Aa3 Bonds, Series 2010A, 5.000%, 12/01/38 Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Capital Appreciation Series 2009E, 12/27 at 100.00 A– 0.000%, 12/01/38 Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Series 2001R, 5.000%, 12/01/30 – 12/11 at 101.00 Aa3 AMBAC Insured Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Series 2006A: 5.000%, 12/01/22 – AMBAC Insured 6/16 at 100.00 Aa3 5.000%, 12/01/24 – AMBAC Insured 6/16 at 100.00 Aa3 Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Subordinate Lien, Refunding Series 12/19 at 100.00 A– 2009B-1, 5.000%, 12/01/37 Philadelphia Airport System, Pennsylvania, Revenue Bonds, Series 2001B, 5.250%, 6/15/31 – FGIC 6/11 at 101.00 A+ Insured (Alternative Minimum Tax) Philadelphia Airport System, Pennsylvania, Revenue Bonds, Series 2005A, 4.750%, 6/15/35 – NPFG 6/15 at 100.00 A+ Insured (Alternative Minimum Tax) Susquehanna Area Regional Airport Authority, Pennsylvania, Airport System Revenue Bonds, 1/13 at 100.00 Ba1 Subordinate Lien Series 2003D, 5.375%, 1/01/18 Total Transportation U.S. Guaranteed – 30.9% (19.9% of Total Investments) (4) Allegheny County Port Authority, Pennsylvania, Special Transportation Revenue Bonds, Series 3/11 at 101.00 A (4) 2001, 5.000%, 3/01/29 (Pre-refunded 3/01/11) – FGIC Insured Allegheny County, Pennsylvania, General Obligation Bonds, Series 2000C-52, 5.250%, 11/01/23 5/11 at 100.00 A+ (4) (Pre-refunded 5/01/11) – FGIC Insured Allegheny County, Pennsylvania, General Obligation Refunding Bonds, Series 2000C-53, 5.250%, 5/11 at 100.00 A+ (4) 11/01/20 (Pre-refunded 5/01/11) – FGIC Insured Delaware County Regional Water Quality Control Authority, Pennsylvania, Sewerage Revenue 11/11 at 100.00 A1 (4) Bonds, Series 2001, 5.100%, 5/01/20 (Pre-refunded 11/01/11) – FGIC Insured Delaware County Regional Water Quality Control Authority, Pennsylvania, Sewerage Revenue 5/14 at 100.00 A3 (4) Bonds, Series 2004, 5.250%, 5/01/20 (Pre-refunded 5/01/14) – NPFG Insured Erie County Hospital Authority, Pennsylvania, Revenue Bonds, Hamot Health Foundation, Series 11/12 at 100.00 N/R (4) 2002, 5.250%, 11/01/15 (Pre-refunded 11/01/12) – AMBAC Insured Erie, Pennsylvania, Water Authority, Water Revenue Bonds, Series 2001A, 5.200%, 12/01/30 12/11 at 100.00 A3 (4) (Pre-refunded 12/01/11) – NPFG Insured Hempfield Area School District, Westmoreland County, Pennsylvania, General Obligation Bonds, 2/12 at 100.00 A (4) Series 2002, 5.375%, 2/15/18 (Pre-refunded 2/15/12) – FGIC Insured Lehigh County General Purpose Authority, Pennsylvania, Hospital Revenue Bonds, St. Luke’s 8/13 at 100.00 AAA Hospital of Bethlehem, Series 2003, 5.375%, 8/15/33 (Pre-refunded 8/15/13) Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Thomas Jefferson 1/13 at 100.00 A1 (4) University, Series 2002, 5.000%, 1/01/20 (Pre-refunded 1/01/13) Pennsylvania, General Obligation Bonds, First Series 2006, 5.000%, 10/01/18 10/16 at 100.00 Aa1 (4) (Pre-refunded 10/01/16) Pennsylvania, General Obligation Bonds, Second Series 2005, 5.000%, 1/01/18 1/16 at 100.00 Aa1 (4) (Pre-refunded 1/01/16) Philadelphia Authority for Industrial Development, Pennsylvania, Lease Revenue Bonds, Series 10/11 at 101.00 AA+ (4) 2001B, 5.250%, 10/01/30 (Pre-refunded 10/01/11) – AGM Insured Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, Franklin Towne Charter High School, Series 2006A: 5.250%, 1/01/27 (Pre-refunded 1/01/17) 1/17 at 100.00 N/R (4) 5.375%, 1/01/32 (Pre-refunded 1/01/17) 1/17 at 100.00 N/R (4) Philadelphia Gas Works, Pennsylvania, Revenue Bonds, Twelfth Series 1990B, 7.000%, 5/15/20 - No Opt. Call Aaa NPFG Insured (ETM) Philadelphia, Pennsylvania, Water and Wastewater Revenue Bonds, Series 2001A: 5.375%, 11/01/20 (Pre-refunded 11/01/12) – FGIC Insured 11/12 at 100.00 A1 (4) 5.000%, 11/01/31 (Pre-refunded 11/01/12) – FGIC Insured 11/12 at 100.00 A1 (4) Plum Borough School District, Allegheny County, Pennsylvania, General Obligation Bonds, Series 9/11 at 100.00 A+ (4) 2001, 5.250%, 9/15/30 (Pre-refunded 9/15/11) – FGIC Insured Sayre Health Care Facility Authority, Pennsylvania, Revenue Bonds, Latrobe Area Hospital, 7/12 at 100.00 N/R (4) Series 2002A, 5.250%, 7/01/13 (Pre-refunded 7/01/12) – AMBAC Insured St. Mary Hospital Authority, Pennsylvania, Health System Revenue Bonds, Catholic Health East, 11/14 at 100.00 A1 (4) Series 2004B, 5.375%, 11/15/34 (Pre-refunded 11/15/14) Warrington Township Municipal Authority, Bucks County, Pennsylvania, Water and Sewer Revenue 11/15 at 100.00 N/R (4) Bonds, Series 1991, 7.100%, 12/01/21 (Pre-refunded 11/15/15) – FGIC Insured West View Borough Municipal Authority, Allegheny County, Pennsylvania, Special Obligation No Opt. Call AAA Bonds, Series 1985A, 9.500%, 11/15/14 (ETM) Total U.S. Guaranteed Utilities – 6.3% (4.0% of Total Investments) Allegheny County Industrial Development Authority, Pennsylvania, Pollution Control Revenue No Opt. Call BBB+ Refunding Bonds, Duquesne Light Company, Series 1999A, 4.350%, 12/01/13 – AMBAC Insured Lehigh County Industrial Development Authority, Pennsylvania, Pollution Control Revenue Bonds, 2/15 at 100.00 A– Pennsylvania Power and Light Company, Series 2005, 4.750%, 2/15/27 – FGIC Insured Philadelphia Gas Works, Pennsylvania, Revenue Bonds, General Ordinance, Fifth Series 2004A-1, 9/14 at 100.00 AA+ 5.000%, 9/01/26 – AGM Insured Philadelphia Gas Works, Pennsylvania, Revenue Bonds, General Ordinance, Seventeenth Series 7/13 at 100.00 AA+ 2003, 5.375%, 7/01/19 – AGM Insured Philadelphia Gas Works, Pennsylvania, Revenue Bonds, Seventh Series, 2007, 5.000%, 10/01/37 – 10/17 at 100.00 BBB+ AMBAC Insured York County Industrial Development Authority, Pennsylvania, Pollution Control Revenue 3/12 at 101.00 Baa1 Refunding Bonds, PSEG Power Project, Series 2001A, 5.500%, 9/01/20 Total Utilities Water and Sewer – 7.7% (5.0% of Total Investments) Allegheny County Sanitary Authority, Pennsylvania, Sewerage Revenue Bonds, Series 2005A, 12/15 at 100.00 A1 5.000%, 12/01/21 – NPFG Insured Bethlehem Authority, Northampton and Lehigh Counties, Pennsylvania, Guaranteed Water Revenue 11/14 at 100.00 AA+ Bonds, Series 2004, 5.000%, 11/15/20 – AGM Insured Delaware County Industrial Development Authority, Pennsylvania, Water Facilities Revenue 10/12 at 100.00 AA– Bonds, Philadelphia Water Company, Series 2001, 5.350%, 10/01/31 – AMBAC Insured (Alternative Minimum Tax) Harrisburg Authority, Dauphin County, Pennsylvania, Water Revenue Refunding Bonds, Series 7/14 at 100.00 AA+ 2004, 5.000%, 7/15/22 – AGM Insured Luzerne County Industrial Development Authority, Pennsylvania, Water Facility Revenue 12/19 at 100.00 A Refunding Bonds, Pennsylvania-American Water Company, Series 2009, 5.500%, 12/01/39 Pennsylvania Economic Development Financing Authority, Sewage Sludge Disposal Revenue Bonds, 1/20 at 100.00 Baa3 Philadelphia Biosolids Facility Project, Series 2009, 6.250%, 1/01/32 Philadelphia, Pennsylvania, Water and Wastewater Revenue Bonds, Series 2001A, 5.000%, 11/12 at 100.00 A1 11/01/31 – FGIC Insured Philadelphia, Pennsylvania, Water and Wastewater Revenue Bonds, Series 2005A, 5.000%, 7/15 at 100.00 AA+ 7/01/23 – AGM Insured Total Water and Sewer $ 360,068 Total Investments (cost $352,367,663) – 155.7% Floating Rate Obligations – (12.1)% Variable Rate Demand Preferred Shares, at Liquidation Value – (50.9)% (5) Other Assets Less Liabilities – 7.3% Net Assets Applicable to Common Shares – 100% $ 221,083,231 Fair Value Measurements In determining the fair value of the Fund’s investments, various inputs are used. These inputs are summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of January 31, 2011: Level 1 Level 2 Level 3 Total Investments: Municipal Bonds $
